DETAILED ACTION
The Instant Application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are rejected in the Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 16/458876, 15/728711, 12/773086 filed 7/1/2019, 10/10/2017, 5/4/2010.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 7-9, and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7-8, 11 of prior U.S. Patent No. 10,904,597. This is a statutory double patenting rejection. Claim 7 is the exact same claim as Claim 1 of the patent, and Claim 8 is the exact same as Claim 7 of the patent. The system claims are similarly situated.
Claims 1-6, 10-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,904,597. As above, Claims 7-8 of the patent is simply Claims 1, 7 of the instant invention, which means that Claim 1 is simply a broader version of Claim 1 of the patent. Claims 2-6 are the same subject matter as Claims 2-6 of the patent. Other claims in the other statutory classes are similarly situated. Consequently, every claim of the instant claimset that is not the exact same is a broader version of the patent claims. Consequently, the claims are all obvious broader variants of those in the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648).
(paras. 15, 45, 56; content is uploaded to content delivery service by users. paras. 32, 50, 68, 71-74; system tracks usage of uploaded content including session counts and bandwidth consumption. Content monitor maintains a set of running statistics for piece of content. See also Swildens, para. 44-47; system logs requests and monitors things like latency.)
determining at least one metric associated with the network traffic; (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. See also Swildens, para. 44-47; system logs requests and monitors things like latency.)
when the at least one metric is greater than an associated threshold, remapping the content provider to a second set of content servers in the content distribution network; (Remapping the content provider rather than just the content will be taught later. paras. 71-76; when actual usage metrics cross a threshold the content is reprovisioned. See also Swildens, para. 42.)
and gradually allowing content requests to be delivered to the second set of content servers. (para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers.)
But Gerovac does not explicitly teach remapping the content provider.
Swildens, however, does teach remapping the content provider (paras. 39-40, 49; content from a content provider is mapped to servers. Swildens previously taught reprovisioning based on metrics, above.)
(Swildens, paras. 39-40, 42 49)

With respect to Claim 2, modified Gerovac teaches the method of claim 1, and Gerovac also teaches wherein the at least one metric comprises: content popularity; central processing unit (CPU) overhead; latency; content size; or library size. (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. Para. 52-53; storage size of content and total storage of the system, which is library size. See also Swildens, paras. 44-47; latency. Para. 168; CPU and memory utilization.)

With respect to Claim 3, modified Gerovac teaches the method of claim 2, and Gerovac also teaches further comprising determining a composite metric based upon two or more metrics. (para. 60-64; modelling based on multiple attributes.)

With respect to Claim 4, modified Gerovac teaches the method of claim 3, and Gerovac also teaches wherein the remapping of the content provider to a second set of content servers is based upon the composite metric. (para. 60-64; modelling based on multiple attributes.)

(para. 17; processor and machine readable medium storing instructions. Examiner takes official notice of a memory and it would have been obvious to one of ordinary skill prior to the instant invention to use memory to implement the computer instructions.)

With respect to Claim 14, modified Gerovac teaches the system of claim 9, and Gerovac also teaches wherein the associated threshold is determined based upon an anticipatory adjustment algorithm. (para. 78; usage changes over time. Fig. 8, Paras. 41, 69, 79, 87-88; system monitors usage, and when usage departs from a selected model schema, the system may generate a new schema based on projections of usage.)

With respect to Claim 15, modified Gerovac teaches the system of claim 14, and Gerovac also teaches wherein the remapping is based at least upon an anticipated increase in requests for the customer. (para. 78; usage changes over time. Fig. 8, Paras. 41, 69, 79, 87-88; system monitors usage, and when usage departs from a selected model schema, the system may generate a new schema based on projections of usage. Para. 69; system reprovisions due to new attributes that are more indicative of usage, such as a marketing campaign.) 

(para. 48, 168; system determines cpu usage. Para. 55; system logs information about data delivered due to requests. The combination renders obvious calculating a CPU overhead for transactions.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 17, modified Gerovac teaches the system of claim 9, and Swildens also teaches wherein determining at least one metric comprises determining how quickly content can be retrieved from storage. (para. 48, 55, 107, 132; system determines response time for a service and keeps statistics on delivery of data.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 18, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Gerovac also teaches and a server, comprising: at least one processor; and memory, operatively connected to the at least one processor and encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: (para. 17; processor and machine readable medium storing instructions. Examiner takes official notice of a memory and it would have been obvious to one of ordinary skill prior to the instant invention to use memory to implement the computer instructions.)
providing content requests for a plurality of content to the first server cluster; (para. 37; client requests to upload or download content.)
wherein the at least one metric comprises at least one of content popularity, central processing unit (CPU) overhead, latency, content size, or a library size; (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. Para. 52-53; storage size of content and total storage of the system, which is library size. See also Swildens, paras. 44-47; latency. Para. 168; CPU and memory utilization.)
And Swildens also teaches a system comprising: a content delivery service comprising at least a first server cluster and a second server cluster, the content delivery service operable to provide content for a plurality of customers; (Fig. 1; different server sites 104, 109, 107, 103)
The same motivation to combine as Claim 1 applies here.


Claims 5, 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648), and further in view of Malmskog (US Pub. 2003/0069957).
With respect to Claim 5, modified Gerovac teaches the method of claim 1, and Gerovac also teaches and automatically reducing the artificially high load over an amount of time. (An artificially high load will be taught later. para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers. For the alternate ground of rejection, see also Brown, paras. 5-7, 22-24, 28; amount of requests redirected drops as cache is filled, which suggests reducing the artificially high load. Regardless of whether Brown is included, it would have been obvious to one of ordinary skill prior to the effective filing date to employ and then reduce the artificial high load so that the new server can cache and serve content.)
But modified Gerovac does not explicitly teach reporting an artificially high load.
Malmskog, however, does teach wherein the gradually allowing content requests to be delivered comprises: reporting an artificially high load for the second set of content servers; (para. 19; system generates an artificial load.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the artificial load in order to order the traffic director to direct traffic away from the system.

With respect to Claim 10 it are substantially similar to Claims 5 and is rejected in the same manner, the same art and reasoning applying. 

.


Claims 6 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648), in view of Malmskog (US Pub. 2003/0069957), and further in view of Brown (US Pub. 2006/0235991).
With respect to Claim 6, modified Gerovac teaches the method of claim 5, but does not explicitly teach a cache rate.
Brown, however, does teach wherein the amount of time is determined based upon a cache rate for the second set of content servers. (paras. 22-24, 28; percentage of requests not shed changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache rate to give the server time to fill their local cache and therefore reduce load on the server.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the time based on a cache rate in order to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)

With respect to Claim 11 it are substantially similar to Claims 6 and is rejected in the same manner, the same art and reasoning applying. 


Claims 7-8, 12-13, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648), and further in view of Brown (US Pub. 2006/0235991).
With respect to Claim 7, modified Gerovac teaches the method of claim 1, but does not explicitly teach a shed factor.
Brown, however, does teach wherein the gradually allowing the content requests to be delivered comprises employing a shed factor. (paras. 22-24, 28; system determines what percentage of requests will be filtered out versus let through to be serviced, which is a shed factor.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the shed factor in order to prevent overload a server that has not established a cache yet. (Brown, paras. 5-7)

With respect to Claim 8, modified Gerovac teaches the method of claim 7, and Brown also teaches wherein the shed factor is based at least upon a cache efficiency for the second set of content servers. (paras. 22-24, 28; percentage changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache efficiency to give the server time to fill their local cache and therefore reduce load on the server.)


With respect to Claims 12-13, they are substantially similar to Claims 7-8, respectively, and are rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 19, modified Gerovac teaches the system of claim 18, and Gerovac also teaches wherein the second cluster caches the content from the customer over a period of time, (para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers.)
But modified Gerovac does not explicitly teach requests based on an amount cached.
Brown, however, does teach and wherein gradually allowing content requests to be delivered to the second server cluster is based upon an amount of the content from the customer cached at the second server cluster. (paras. 22-24, 28; percentage of requests not shed changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache rate to give the server time to fill their local cache and therefore reduce load on the server.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the time based on the amount cached in order to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)


Alternate Grounds
Claims 5-6, 10-11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648), in view of Malmskog (US Pub. 2003/0069957), and further in view of Brown (US Pub. 2006/0235991).
With respect to Claim 5, Gerovac, Swildens and Malmskog teach as above, but under this ground of rejection Examiner also cites Brown, as cited above in the previous rejection.
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the automatic reduction in the artificially high load over an amount of time to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)
The same citation would apply, mutatis mutandis, to all other claims.

Remarks
	Examiner is the same Examiner from parent applications 12/773086, 15/728711 (now Pat. 10,341,700) and 16/458876 (now Pat. 10,904,597). Examiner makes no double patenting rejection right now to the ‘700 patent but notes its similarity for the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is 571-272-1205.  The examiner can normally be reached Monday to Friday 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS P CELANI/Examiner, Art Unit 2449